Citation Nr: 1135012	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from June 1990 to October 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for fibromyalgia.  

The Veteran was scheduled to appear at a videoconference hearing in August 2009, but did not appear for the hearing.  The issue of service connection for fibromyalgia was previously remanded by the Board in December 2009 and June 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

After review of the record, the Board finds that the case must once again be remanded prior to appellate consideration.  In this regard, it is noted that the June 2010 remand required an additional examination to ascertain whether the previously made diagnosis of fibromyalgia had been in error, and if not, whether the diagnosis of fibromyalgia presented after service, even if now resolved, had been etiologically related to service.  This was needed because a report of a VA examiner in January 2010 only indicated that fibromyalgia was not present at the time of the examination; the VA examiner did not suggest that the prior diagnosis of fibromyalgia was in error.  For this reason, additional examination was required.  

A supplemental statement of the case furnished in October 2010 indicated that this examination had been performed in June 2010, but, as pointed out by the Veteran's representative in January 2011, the report of this examination is not of record.  Attempts to obtain the examination report administratively have not been successful; therefore, the case must now be remanded to either obtain the examination report or, if the report cannot be located, have another examination conducted.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the report of VA examination that was conducted on June 26, 2010 at the VA Medical Center (VAMC) in Dallas, Texas.  

2.  If, and only if, the June 2010 examination report cannot be located, the RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of fibromyalgia.  The claims file must be made available for review.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should be asked to provide an opinion as to each of the following:

A. Does the Veteran currently have fibromyalgia?

B. If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that the fibromyalgia is related to active service or any incident of such service?

C. If the Veteran does not have fibromyalgia, were the prior diagnoses of fibromyalgia in error?

D. If the Veteran does not currently have fibromyalgia, and the prior diagnoses of that disorder were not in error, is it at least as likely as not (i.e., a 50 percent or greater probability) that the prior fibromyalgia was related to active service or any incident of such service?

A complete rationale for the opinions should be provided

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is necessary, the Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

